Title: To Thomas Jefferson from James McHenry, 14 December 1790
From: McHenry, James
To: Jefferson, Thomas



Dear Sir
Baltimore 14 Decr. 1790.

If I may intreat you to take the trouble to read the inclosed memorial you will see how greatly I have been injured by the French marine minister’s non-compliance with an engagement with the late house of John McHenry & Co. It gives me sensible pain to be obliged to make use of this mode of solicitation for attaining so clear a piece of justice, but I do it because I know of no other likely to answer any efficient purpose. I have further to beg of you (should it not be foreign to the duties of our charge des affaires to lay it before the minister), that you would suggest to him what you think proper to be done on the occasion. The Marquiss de la Fayette I expect will throw in his help, so that putting all together I flatter myself with success. Your assistance in this affair will I assure you lay me under a lasting obligation. Having to discharge  the debts of the late partnership makes this an object of some importance to me. May I hope that you will favor me with a line, and believe me to be with profound respect and real esteem your most ob. st.

James Mchenry


I beg you will be so kind as to order one of your clerks to direct the packet to Mr. Short whose Christian name I do not recollect.

